Title: 18.
From: Adams, John
To: 


       Went to Paris, with the Abbees Chalut and Arnaut. Went to see the Church of St. Roche, the Splendor and Magnificence of which, is very striking to me.
       There I saw the Monument of the famous Mesnager. The Pomp of these Churches, I think exceeds the Magnificence of the Royal Palaces.
       Mr. Challut says that the Rent of this Church is Eighty thousand Livres a Year, barely the Rent of the Pews and Chairs, and perhaps the Cellars. Out of this they maintain the officers of the Church, and the Servants and Labourers that attend it, and the organist &c.—but what becomes of the Remainder he did not say.
      